Judgment, amended judgment and order affirmed, with costs. All concur. (Appeal by defendants Klein and Palsbo, and by plaintiff Klein, from judgment and amended judgment of Erie Trial Term for plaintiff Donald Blair and against said defendants for $6,700; and for defendant Blair for no cause of action in the companion case brought against him by plaintiff Klein, in an automobile negligence action. The order denied motions for a new trial.) Present — McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.